DETAILED ACTION
This Notice of Allowance is in response to the Application filed October 25, 2019.
REASONS FOR ALLOWANCE
2.	Claims 1-20 are allowable over the references of record for at least the following reasons:
	Claim 1: a differential case mounted to the front frame element at a frame mounting area, the differential case having an opening configured to receive an axle assembly of the work vehicle and having walls defining, at least in part, an pan-receiving recess; and
	an oil pan having upright and bottom walls defining an oil sump, the oil pan configured, at least in part, to conform to the pan-receiving recess of the differential case to be supported by the differential case and overlap the frame mounting area, the oil pan having a mounting flange extending from the upright walls with a plurality of mounting bores that receives a plurality of mounting bolts for coupling the oil pan to the engine and the oil pan to the differential case.
Claim 9: a differential case having a frame mounting area, the differential case having a first opening configured to receive an axle assembly of the work vehicle and having walls defining, at least in part, an pan-receiving recess; and
	an oil pan having upright and bottom walls defining an oil sump, the oil pan configured, at least in part, to conform to the pan-receiving recess of the differential case to be supported by the differential case and overlap the frame mounting area, the oil pan having a mounting flange extending from the upright walls with a plurality of mounting bores that receives a plurality of mounting bolts for coupling the oil pan to the engine and the oil pan to the differential case.
	The closest prior art is the Bowman reference (US Patent No. 6,470,991).  The Bowman reference discloses an engine mounting assembly (FIG. 2) for supporting an engine (18) in a work vehicle (10), comprising a front frame element (56) defining, at least in part, a structural load bearing assembly of the vehicle (FIG. 2); a differential case (26) mounted to the front frame element (56) (FIG. 2) at a frame mounting area (FIG. 2), the differential case (26) having an opening (FIG. 2) configured to receive an axle assembly of the work vehicle, wherein the differential case (26) form part of the structural load bearing assembly of the work vehicle (10) to transfer structural loads to and from the front frame element (FIG. 2).  
	The Bowman reference fails to disclose an oil pan to be received by a recess in the differential case that is to be mounted therein.  In fact, modifying the Bowman reference to arrive at these claim limitations would render the Bowman reference inoperable for its intended purpose as one of its intended purposes is stated to be “use of the differential case 26 as a sump for engine lubricating oil eliminates the need for a separate oil pan.”  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747